JUDGMENT

                                   Court of Appeals
                               First District of Texas
                                    NO. 01-15-00148-CV

                        CITY OF NASSAU BAY, TEXAS, Appellant

                                              V.

              H. RAY BARRETT AND 1438 KINGSTREE LANE, Appellees

   Appeal from the 152nd District Court of Harris County. (Tr. Ct. No. 2013-10661).

         After due consideration, the Court grants the parties’ joint motion to dismiss the
appeal. Accordingly, the Court dismisses the appeal.

         Pursuant to the parties’ agreement, costs are taxed against the party incurring same.

         The Court orders that this decision be certified below for observance.

Judgment rendered December 29, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Massengale, and
Lloyd.